Exhibit 99.1 Contacts:Pat Sheaffer or Ron Wysaske, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Earns $1.5 Million in Fiscal Third Quarter; Significantly Increases Liquidity Through Fed’s Primary Credit Program Vancouver, WA – January 29, 2009 – Riverview Bancorp, Inc. (NASDAQ GSM: RVSB) today reported net income of $1.5 million, or $0.14 per diluted share, in the third quarter of fiscal 2009 ended December 31, 2008, compared to $2.2 million, or $0.21 per diluted share, in the third quarter of fiscal 2008. For the first nine months of fiscal 2009, Riverview reported a net loss of $1.9 million, or $0.18 per diluted share, compared to earnings of $7.5 million, or $0.67 per diluted share, for the first nine months of fiscal 2008.Financial results for fiscal 2009 include a $3.4 million non-cash other than temporary impairment (OTTI) charge on an investment security and a $7.2 million provision for loan losses in the second fiscal quarter ended September 30, “Our third quarter results were solid as we continue to strengthen our franchise,” said Pat Sheaffer, Chairman and CEO.“Loan and deposit growth was strong, with loan balances up 13% year-over-year and 5% over the prior quarter and deposit balances increasing 11% year-over-year and 8% over the prior quarter.However, we have not been immune to the current economic slowdown in our markets and as such, we expect loan growth to slow in the coming calendar year.We will continue to focus on reducing controllable expenses throughout the year and stabilizing the net interest margin.” “We continue to maintain capital levels in excess of the well-capitalized regulatory threshold,” stated Sheaffer.“In addition to our solid customer base, we have available to us further sources of liquidity, including additional borrowings from the Federal Home Loan Bank, the sale of certain available for sale securities, borrowings at correspondent banks and wholesale markets, including brokered deposits.In January 2009, we were approved for participation in the Federal Reserve Bank’s primary credit program.This program, coupled with our other funding sources, will give us available liquidity of $400 million, or 43% of total assets.With our growing capital and liquidity levels, we are confident that we are well positioned to work through the challenges of this difficult economic period.” “We have continued to rely on core deposits and our long-standing customer base to grow our deposits,” said Sheaffer.“Our stable funding sources remain a strength for Riverview, as we have traditionally focused on less volatile sources of deposits.”Non-brokered deposits have increased $32.1 million, up 5% for the quarter or 20% annualized, since September 30, 2008.At December 31, 2008, brokered deposits accounted for 5.2% of total deposits. Riverview’s actual and required minimum capital amounts and ratios are presented in the following table. December 31, 2008 Actual Adequately Capitalized Well Capitalized Amount Ratio Amount Ratio Amount Ratio Total Capital (To Risk-Weighted Assets) $ 89,454 10.73 % $ 66,677 8.00 % $ 83,347 10.00 % Tier 1 Capital (To Risk-Weighted Assets) 79,033 9.48 33,339 4.00 50,008 6.00 Tier 1 Capital (To Adjusted Tangible Assets) 79,033 8.82 35,828 4.00 44,785 5.00 RVSB Third Quarter Fiscal 2009 Results January 29, Page 2 Credit Quality “We continue to devote a considerable amount of resources to monitoring credit quality,” said Dave Dahlstrom, EVP and Chief Credit Officer.“We have recently allocated five new officers to ensure problem assets are managed in a timely manner.We have also added additional reporting on problem loans, including comprehensive staff and management meetings and we are conducting even more intensive monitoring and analysis on our existing portfolio to help proactively identify loans before they become a problem asset.This includes, among other things, performing detailed breakdowns of our construction and land development loans by geographic region and classification.In addition, although we have always maintained a conservative philosophy regarding underwriting, for these turbulent economic times we have even further tightened our underwriting criteria across all loan types such as requiring lower loan to values and higher debt service coverage ratios.” Non-performing assets increased $8.6 million to $31.4 million, or 3.38% of total assets, at December 31, 2008, compared to $22.8 million, or 2.54% of total assets, three months earlier.Total non-performing loans consist of forty-four loans and thirty-six lending relationships, which includes fourteen land-acquisition and development loans totaling $16.9 million, eight construction loans totaling $3.5 million, three commercial loans totaling $1.7 million, fourteen residential real estate loans totaling $2.0 million and five other real estate mortgage loans totaling $4.3 million. All of the loans are to borrowers located in Oregon and Washington, with the exception of one land acquisition and development loan totaling $1.4 million to a long-time Washington-based customer who has property located in Southern California.Riverview also had $3.0 million in other real estate owned (OREO) at the end of December 2008 compared to $699,000 at September 30, 2008.Included in OREO are sixteen properties limited to seven lending relationships.These properties consist of fourteen single-family homes and two residential lot loans.All properties are located in the Company’s primary market area except for one single family home located on the southern Washington coast. Total classified and non-performing loans, including OREO, were $37.8 million at
